 



Exhibit 10.1
PURCHASE AGREEMENT
PHI, INC.
$200,000,000 7.125% Senior Notes due 2013

 



--------------------------------------------------------------------------------



 



PHI, INC.
$200,000,000 7.125% Senior Notes due 2013
PURCHASE AGREEMENT
April 7, 2006
New York, New York
UBS Securities LLC
299 Park Avenue
New York, New York 10171
Ladies and Gentlemen:
     PHI, Inc., a Louisiana corporation (the “Company”), and each of the
Guarantors (as defined herein), agree with you as follows:
     1. Issuance of Notes. The Company proposes to issue and sell to UBS
Securities LLC (the “Initial Purchaser”) $200,000,000 aggregate principal amount
of 7.125% Senior Notes due 2013 (the “Original Notes”). The Original Notes will
be issued pursuant to an indenture (the “Indenture”), to be dated the Closing
Date (as defined herein), by and among the Company, the Guarantors and The Bank
of New York Trust Company, N.A., a national banking association, as trustee (the
“Trustee”). The Company’s obligations under the Original Notes and the Indenture
will be unconditionally guaranteed (the “Guarantees”) on a senior unsecured
basis by the Guarantors listed on Schedule I hereto (collectively, the
“Guarantors” and, collectively with the Company, the “Issuers”). All references
herein to the Original Notes include the related Guarantees, unless the context
otherwise requires. Capitalized terms used but not otherwise defined herein
shall have the meanings given to such terms in the Indenture or the Offering
Memorandum (as defined herein).
     The Original Notes will be offered and sold to the Initial Purchaser
pursuant to an exemption from the registration requirements under the Securities
Act of 1933, as amended (the “Act”). The Issuers have prepared a preliminary
offering memorandum, dated March 30, 2006 (the “Preliminary Offering
Memorandum”), a supplement thereto dated April 5, 2006 (the “Initial
Supplement”), and a pricing supplement thereto dated the date hereof in the form
of Exhibit C hereto (the “Pricing Supplement”). The Preliminary Offering
Memorandum, the Initial Supplement and the Pricing Supplement are herein
referred to as the “Pricing Disclosure Package.” Promptly after the execution of
this Purchase Agreement (this “Agreement”), the Issuers will prepare a final
offering memorandum dated the date hereof (the “Offering Memorandum”). Unless
stated to the contrary, any references herein to the terms “Pricing Disclosure
Package” and “Offering Memorandum” shall be deemed to refer to and include any
information filed under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and incorporated by reference therein, and any references
herein to the terms “amend”, “amendment” or “supplement” with respect to the
Offering Memorandum shall be deemed to

1



--------------------------------------------------------------------------------



 



refer to and include any information filed under the Exchange Act subsequent to
the date hereof that is incorporated by reference therein. All references in
this Agreement to financial statements and schedules and other information which
is “contained,” “included” or “stated” (or other references of like import) in
the Pricing Disclosure Package (including the Preliminary Offering Memorandum)
or Offering Memorandum shall be deemed to mean and include all such financial
statements and schedules and other information which are incorporated by
reference in the Pricing Disclosure Package or Offering Memorandum, as the case
may be.
     The Initial Purchaser has advised the Issuers that the Initial Purchaser
intends, as soon as they deem practicable after this Agreement has been executed
and delivered, to resell (the “Exempt Resales”) the Original Notes purchased by
the Initial Purchaser under this Agreement in private sales exempt from
registration under the Act on the terms set forth in the Pricing Disclosure
Package solely to (i) persons whom the Initial Purchaser reasonably believes to
be “qualified institutional buyers,” as defined in Rule 144A under the Act
(“QIBS”), and (ii) other eligible purchasers pursuant to offers and sales that
occur outside the United States within the meaning of Regulation S under the
Act; the persons specified in clauses (i) and (ii) are sometimes collectively
referred to herein as the “Eligible Purchasers.”
     Upon issuance of the Original Notes and until such time as the same is no
longer required under the applicable requirements of the Act, the Original Notes
shall bear the legend relating thereto set forth under “Notice to Investors” in
the Offering Memorandum.
     Holders (including subsequent transferees) of the Original Notes will have
the benefit of the registration rights set forth in the registration rights
agreement (the “Registration Rights Agreement”) to be dated the Closing Date,
substantially in the form attached hereto as Exhibit A. Pursuant to the
Registration Rights Agreement, the Issuers will agree to, under the provisions
set forth therein, (i) file with the Securities and Exchange Commission (the
“Commission”) under the circumstances set forth in the Registration Rights
Agreement, (a) a registration statement under the Act (the “Exchange Offer
Registration Statement”) relating to a new issue of debt securities
(collectively with the Private Exchange Notes (as defined in the Registration
Rights Agreement) the “Exchange Notes” and, together with the Original Notes,
the “Notes,” which term includes the guarantees related thereto) to be offered
in exchange for the Original Notes (the “Exchange Offer”) and issued under the
Indenture or an indenture substantially identical to the Indenture and/or (b)
under certain circumstances set forth in the Registration Rights Agreement, a
shelf registration statement pursuant to Rule 415 under the Act (the “Shelf
Registration Statement” and, together with the Exchange Offer Registration
Statement, the “Registration Statements”) relating to the resale by certain
holders of the Original Notes, (ii) use their reasonable best efforts to cause
such Registration Statements to be declared effective and (iii) use their
reasonable best efforts to consummate the Exchange Offer, all within the time
periods specified in the Registration Rights Agreement. This Agreement, the
Notes, the Guarantees, the Indenture and the Registration Rights Agreement are
hereinafter sometimes referred to collectively as the “Note Documents.”
     The Original Notes are being offered and sold by the Issuers in connection
with a tender offer by the Company for all of its existing $200,000,000 93/8 %
Senior Notes due 2009 (the “Tender Offer”). In addition, contemporaneously with
the offering and sale of the Original Notes, the Company is participating in a
public offering of its non-voting common stock, $0.10

2



--------------------------------------------------------------------------------



 



par value (the “Equity Offering”). The issuance and sale of the Original Notes
is referred to as the “Transaction.”
     2. Agreements to Sell and Purchase. On the basis of the representations,
warranties and covenants of the Initial Purchaser contained in this Agreement,
the Company agrees to issue and sell to the Initial Purchaser, and on the basis
of the representations, warranties and covenants of the Issuers contained in
this Agreement, and subject to the terms and conditions contained in this
Agreement, the Initial Purchaser agrees to purchase from the Company, the
Original Notes. The purchase price for the Original Notes shall be 98% of their
principal amount.
     3. Delivery and Payment. Delivery of, and payment of the purchase price
for, the Original Notes shall be made at 9:00 a.m., Central Time, on April 12,
2006 (such date and time, the “Closing Date”) at the offices of Akin Gump
Strauss Hauer & Feld LLP, 1111 Louisiana Street, Houston, Texas 77002. The
Closing Date and the location of delivery of and the form of payment for the
Original Notes may be varied by mutual agreement between the Initial Purchaser
and the Company.
     One or more of the Original Notes in global form registered in such names
as the Initial Purchaser may request upon at least one business day’s notice
prior to the Closing Date and having an aggregate principal amount corresponding
to the aggregate principal amount of the Original Notes shall be delivered by
the Company to the Initial Purchaser (or as the Initial Purchaser direct),
against payment by the Initial Purchaser of the purchase price therefor by means
of transfer of immediately available funds to such account or accounts specified
by the Company in accordance with its obligations under Sections 4(g) and 8(m)
hereof on or prior to the Closing Date, or by such means as the parties hereto
shall agree prior to the Closing Date.
     4. Agreements of the Issuers. The Issuers, jointly and severally, covenant
and agree with the Initial Purchaser as follows:
          (a) To furnish the Initial Purchaser and those persons identified by
the Initial Purchaser, without charge, with as many copies of the Preliminary
Offering Memorandum, the Initial Supplement, the Pricing Supplement and the
Offering Memorandum, and any amendments or supplements thereto, as the Initial
Purchaser may reasonably request. The Issuers consent to the use of the
Preliminary Offering Memorandum, the Pricing Supplement and the Offering
Memorandum, and any amendments and supplements thereto required pursuant to this
Agreement, by the Initial Purchaser in connection with Exempt Resales.
          (b) As promptly as practicable following the execution and delivery of
this Agreement and in any event not later than the second business day following
the date hereof, to prepare and deliver to the Initial Purchaser the Offering
Memorandum, which shall consist of the Preliminary Offering Memorandum as
modified only by the information contained in the Initial Supplement and the
Pricing Supplement. Not to further amend or supplement the Preliminary Offering
Memorandum or amend or supplement the Pricing Supplement. Not to amend or
supplement the Offering Memorandum prior to the Closing Date unless the Initial
Purchaser shall previously have been advised of such proposed amendment or
supplement at least two business days prior to the proposed use, and shall not
have objected to such amendment or supplement.

3



--------------------------------------------------------------------------------



 



          (c) If, prior to the later of (x) the Closing Date and (y) the time
that the Initial Purchaser has completed their distribution of the Original
Notes, any event shall occur that, in the reasonable judgment of the Issuers or
in the reasonable judgment of the Initial Purchaser, makes any statement of a
material fact in the Offering Memorandum, as then amended or supplemented,
untrue or that requires the making of any additions to or changes in the
Offering Memorandum in order to make the statements in the Offering Memorandum,
as then amended or supplemented, in the light of the circumstances under which
they are made, not misleading, or if it is necessary to amend or supplement the
Offering Memorandum to comply with all applicable laws, the Issuers shall
promptly notify the Initial Purchaser of such event, or the Initial Purchaser
shall promptly notify the Issuers, as the case may be, and (subject to
Section 4(b)) prepare an appropriate amendment or supplement to the Offering
Memorandum so that (i) the statements in the Offering Memorandum, as amended or
supplemented, will, in the light of the circumstances at the time that the
Offering Memorandum is delivered to prospective Eligible Purchasers, not be
misleading and (ii) the Offering Memorandum will comply with applicable law.
          (d) To cooperate with the Initial Purchaser and counsel to the Initial
Purchaser in connection with the qualification or registration of the Original
Notes under the securities laws of such jurisdictions as the Initial Purchaser
may request and to continue such qualification in effect so long as required for
the Exempt Resales. Notwithstanding the foregoing, no Issuer shall be required
to qualify as a foreign corporation in any jurisdiction in which it is not so
qualified or to file a general consent to service of process in any such
jurisdiction or subject itself to taxation in excess of a nominal dollar amount
in any such jurisdiction where it is not then so subject.
          (e) To advise the Initial Purchaser promptly and, if requested by the
Initial Purchaser, to confirm such advice in writing, of the issuance by any
securities commission of any stop order suspending the qualification or
exemption from qualification of any of the Original Notes for offering or sale
in any jurisdiction, or the initiation of any proceeding for such purpose by any
securities commission or other regulatory authority. The Issuers shall use their
reasonable best efforts to prevent the issuance of any stop order or order
suspending the qualification or exemption of any of the Original Notes under any
securities laws, and if at any time any securities commission or other
regulatory authority shall issue an order suspending the qualification or
exemption of any of the Original Notes under any securities laws, the Issuers
shall use their reasonable best efforts to obtain the withdrawal or lifting of
such order at the earliest possible time.
          (f) Whether or not the transactions contemplated by this Agreement are
consummated or this Agreement becomes effective or is terminated other than by
reason of a default by the Initial Purchaser, to pay all costs, expenses, fees
and disbursements (including fees and disbursements of counsel and accountants
for the Issuers) incurred and all stamp, documentary or similar taxes incident
to and in connection with: (i) the preparation, printing and distribution of the
Preliminary Offering Memorandum, the Initial Supplement, the Pricing Supplement
and the Offering Memorandum (including, without limitation, financial
statements) and all amendments and supplements thereto; (ii) all expenses
(including travel expenses) of the Issuers in connection with any meetings with
prospective investors in the Original Notes; (iii) the preparation, notarization
(if necessary) and delivery of the Note Documents and all other agreements,
memoranda, correspondence and documents prepared and delivered in connection
with this Agreement and with the Exempt Resales; (iv) the issuance, transfer and
delivery by the

4



--------------------------------------------------------------------------------



 



Issuers of the Original Notes to the Initial Purchaser; (v) the qualification or
registration of the Notes for offer and sale under the securities laws of the
several states of the United States or provinces of Canada (including, without
limitation, the cost of printing and mailing preliminary and final “Blue Sky” or
legal investment memoranda and fees and disbursements of counsel (including
local counsel) to the Initial Purchaser relating thereto); (vi) the application
for quotation of the Notes in The Portal Market (“PORTAL”) of the National
Association of Securities Dealers, Inc. (“NASD”), including, but not limited to,
all listing fees and expenses; (vii) the approval of the Notes by The Depository
Trust Company (“DTC”) for “book-entry” transfer; (viii) the rating of the Notes
by rating agencies; (ix) the fees and expenses of the Trustee and its counsel;
(x) the cost of any aircraft chartered in connection with the roadshow and
(xi) the performance by the Issuers of their other obligations under the Note
Documents; provided, however, except as set forth above in subparagraph (v) the
Initial Purchaser shall be responsible for all legal fees and expenses of its
legal counsel; and provided further, however, that except as otherwise expressly
set forth in this Agreement, the Initial Purchaser shall pay its own costs and
expenses, including costs and expenses relating to the roadshow. In addition, if
the transactions contemplated by this Agreement are not consummated for any
reason other than the termination of this Agreement pursuant to Section 11
hereof or the default by the Initial Purchaser in its obligations hereunder, the
Issuers shall, in addition to paying the amounts described above, reimburse the
Initial Purchaser for all of its reasonably incurred out-of-pocket expenses,
including the reasonably incurred fees and disbursements of its counsel.
          (g) To use the proceeds from the sale of the Original Notes and the
Equity Offering in a manner consistent with the caption “Use of Proceeds” as
described in the Pricing Disclosure Package.
          (h) To do and perform all things required to be done and performed
under this Agreement by them prior to or after the Closing Date and to satisfy
all conditions precedent on their part to the delivery of the Original Notes.
          (i) Not to permit any Issuer, and not to permit any of their
subsidiaries to, sell, offer for sale or solicit offers to buy any security (as
defined in the Act) that would be integrated with the sale of the Original Notes
in a manner that would require the registration under the Act of the sale of the
Original Notes to the Initial Purchaser or any Eligible Purchasers.
          (j) Not to permit any Issuer to, and to use their reasonable best
efforts to cause their affiliates (as defined in Rule 144 under the Act) not to,
resell any of the Original Notes that have been reacquired by any of them.
          (k) Not to permit any Issuer to engage, not to allow any of their
subsidiaries to engage, and to use their reasonable best efforts to cause their
other affiliates and any person acting on their behalf (other than, in any case,
the Initial Purchaser and any of its affiliates, as to whom the Issuers make no
covenant) not to engage, in any form of general solicitation or general
advertising (within the meaning of Regulation D under the Act) in connection
with any offer or sale of the Original Notes in the United States prior to the
effectiveness of a registration statement with respect to the Notes.

5



--------------------------------------------------------------------------------



 



          (l) Not to engage, not to allow any of their subsidiaries to engage,
and to use their reasonable best efforts to cause their other affiliates and any
person acting on their behalf (other than, in any case, the Initial Purchaser
and any of its affiliates, as to whom the Issuers make no covenant) not to
engage, in any directed selling effort with respect to the Original Notes, and
to comply with the offering restrictions requirement of Regulation S under the
Act. Terms used in this paragraph have the meanings given to them by
Regulation S.
          (m) From and after the Closing Date, for so long as any of the Notes
remain outstanding and are “restricted securities” within the meaning of
Rule 144(a)(3) under the Act and during any period in which the Company is not
subject to Section 13 or 15(d) of the Exchange Act, to make available upon
request the information required by Rule 144A(d)(4) under the Act to (i) any
holder or beneficial owner of Notes in connection with any sale of such Notes
and (ii) any prospective purchaser of such Notes from any such holder or
beneficial owner designated by the holder or beneficial owner. The Issuers will
pay the expenses of printing and distributing such documents.
          (n) To comply with all of their agreements set forth in the
Registration Rights Agreement.
          (o) To comply with all of their obligations set forth in the
representations letter of the Issuers to DTC relating to the approval of the
Notes by DTC for “book-entry” transfer and to use their reasonable best efforts
to obtain approval of the Notes by DTC for “book-entry” transfer.
          (p) To use their reasonable best efforts to effect the inclusion of
the Original Notes in PORTAL.
          (q) Prior to the Closing Date, to furnish without charge to the
Initial Purchaser, (i) as soon as they have been prepared, a copy of any
regularly prepared internal financial statements of the Company and its
subsidiaries for any period subsequent to the period covered by the financial
statements appearing in the Pricing Disclosure Package, (ii) all other reports
and other communications (financial or otherwise) that any of the Issuers mail
or otherwise make available to their security holders and (iii) such other
information as the Initial Purchaser shall reasonably request.
          (r) Not to, and not to permit any of its affiliates or anyone acting
on its or its affiliates’ behalf to (other than the Initial Purchaser and its
affiliates), distribute prior to the Closing Date any offering material in
connection with the offer and sale of the Original Notes other than the
Preliminary Offering Memorandum, the Initial Supplement, the Pricing Supplement
and the Offering Memorandum.
          (s) During the period of two years after the Closing Date or, if
earlier, until such time as the Original Notes are no longer restricted
securities (as defined in Rule 144 under the Act), not to be or become an
investment company required to be registered, but not registered, under the
Investment Company Act of 1940.
          (t) In connection with the offering, until the Initial Purchaser shall
have notified the Company of the completion of the resale of the Notes, not to,
and not to permit any

6



--------------------------------------------------------------------------------



 



of their affiliates (as such term is defined in Rule 501(b) of Regulation D
under the Act) to, either alone or with one or more other persons, bid for or
purchase for any account in which they or any of their affiliates have a
beneficial interest in any of the Notes; and none of the Issuers nor any of
their affiliates will make bids or purchases for the purpose of creating actual,
or apparent, active trading in, or of raising the price of, the Notes.
     The Company and the Initial Purchaser agree that prior to any registration
of the Notes pursuant to the Registration Rights Agreement, or at such earlier
time as may be so required, the Indenture shall be qualified under the Trust
Indenture Act of 1939, as amended (the “Trust Indenture Act”), and that it will
cause to be entered into any necessary supplemental indentures in connection
therewith.
     5. Representations and Warranties.
          (a) The Issuers, jointly and severally, represent and warrant to the
Initial Purchaser that:
     (i) Neither the Pricing Disclosure Package, as of the date hereof, nor the
Offering Memorandum, as of its date or (as amended or supplemented in accordance
with Section 4(b), if applicable) as of the Closing Date, contains, or will
contain, any untrue statement of a material fact or omits to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, however,
that the Issuers make no representation or warranty with respect to information
relating to the Initial Purchaser contained in or omitted from the Pricing
Disclosure Package, the Offering Memorandum or any amendment or supplement
thereto in reliance upon and in conformity with information furnished to the
Company in writing by or on behalf of the Initial Purchaser expressly for
inclusion in the Pricing Disclosure Package, the Offering Memorandum or any
amendment or supplement thereto, as the case may be. No order preventing the use
of the Preliminary Offering Memorandum, the Initial Supplement, the Pricing
Supplement or the Offering Memorandum, or any amendment or supplement thereto,
or any order asserting that any of the transactions contemplated by this
Agreement are subject to the registration requirements of the Act, has been
issued or, to the knowledge of the Issuers, has been threatened.
     (ii) The documents incorporated by reference in the Offering Memorandum
heretofore filed with the Commission were filed in a timely manner and, when
they were filed (or, if any amendment with respect to any such document was
filed, when such amendment was filed), conformed in all material respects to the
requirements of the Exchange Act and the rules and regulations thereunder (the
“Exchange Act Regulations”), and any further incorporated documents so filed
will, when they are filed, conform in all material respects with the
requirements of the Exchange Act and the Exchange Act Regulations; no such
document when it was filed (or, if an amendment with respect to any such
document was filed, when such amendment was filed) contained an untrue statement
of a material fact or omitted to state a material fact required to be stated
therein or necessary to make the statements therein not misleading; and no such
further incorporated document, when it is filed, will contain an untrue
statement of a

7



--------------------------------------------------------------------------------



 



material fact or will omit to state a material fact required to be stated
therein or necessary in order to make the statements therein not misleading.
     (iii) There are no securities of the Issuers that are listed on a national
securities exchange registered under Section 6 of the Exchange Act or that are
quoted in a United States automated interdealer quotation system of the same
class as the Notes within the meaning of Rule 144A under the Act.
     (iv) After giving effect to the Transaction, the capitalization of the
Company as of the Closing Date will be as set forth in the as adjusted column
under the heading “Capitalization” in the Pricing Disclosure Package, assuming
the Tender Offer is fully subscribed and the sale of the shares in the Equity
Offering (without giving effect to the Underwriters’ over-allotment option)
(subject to the issuance of shares of Common Stock upon exercise of outstanding
stock options disclosed in the Pricing Disclosure Package or the Offering
Memorandum, the grant of options under the existing stock option plans described
in the Pricing Disclosure Package or the Offering Memorandum and the amendment
to the Articles of Incorporation of the Company to increase the number of
authorized shares of capital stock). Attached hereto as Schedule II is a true
and complete list of each subsidiary of the Company, its jurisdiction of
organization and percentage equity ownership by the Company (collectively, the
“Subsidiaries”). The entities listed on Schedule II hereto are the only
Subsidiaries, direct or indirect, of the Company. All of the issued and
outstanding shares of capital stock or other equity interests of each of the
Subsidiaries have been duly and validly authorized and issued, are fully paid
and nonassessable, were not issued in violation of any preemptive or similar
rights and, except as set forth in the Pricing Disclosure Package, are owned by
the Company free and clear of all Liens (as defined in the Indenture) other than
Permitted Liens (as defined in the Indenture). Except as set forth in the
Pricing Disclosure Package, there are no outstanding options, warrants or other
rights to acquire or purchase, or instruments convertible into or exchangeable
for, any shares of capital stock or other equity interests of any of the
Subsidiaries. No holder of any securities of the Company or any of the
Subsidiaries is entitled to have such securities (other than the Notes)
registered under any registration statement contemplated by the Registration
Rights Agreement.
     (v) Each of the Company and each Subsidiary: (a) is a corporation,
partnership or other entity duly organized and validly existing under the laws
of the jurisdiction of its incorporation or organization, as the case may be;
(b) has all requisite corporate, partnership or limited liability company or
other power and authority, as the case may be, and has all governmental
licenses, authorizations, consents and approvals, necessary to own its property
and carry on its business as now being conducted, except if the failure to
obtain any such license, authorization, consent and approval could not
reasonably be expected to have a Material Adverse Effect; and (C) is qualified
to do business and is in good standing in all jurisdictions in which the nature
of the business conducted by it makes such qualification necessary and where
failure to be so qualified and in good standing individually or in the aggregate
would reasonably be expected to have a Material Adverse Effect. A “Material
Adverse Effect” means (x) any material adverse effect on the business,
properties, financial condition, results of operations or

8



--------------------------------------------------------------------------------



 



prospects of the Company and the Subsidiaries, taken as a whole or (y) an
adverse effect on the ability to consummate the Transactions on a timely basis.
     (vi) Each of the Issuers has all requisite corporate or limited liability
company power and authority, as the case may be, to execute, deliver and perform
all of its obligations under the Note Documents to which it is a party and to
consummate the transactions contemplated by the Note Documents to be consummated
on its part and, without limitation, the Company has all requisite corporate or
limited liability company power and authority, as the case may be, to issue,
sell and deliver the Notes and each Guarantor has all requisite corporate power
and authority to make and perform all its obligations under its Guarantee. Each
of the Issuers has duly authorized the execution, delivery and performance of
each of the Note Documents to which it is a party. Each of the Note Documents
conforms, or when executed and delivered will conform, in all material respects
to the descriptions thereof in the Offering Memorandum.
     (vii) This Agreement has been duly and validly executed and delivered by
each Issuer.
     (viii) The Indenture has been duly and validly authorized by each Issuer
and, when duly executed and delivered by each Issuer (assuming the due
authorization, execution and delivery thereof by the Trustee), will be a legal,
valid and binding obligation of each of the Issuers, enforceable against each of
them in accordance with its terms, except as the enforcement thereof may be
limited by bankruptcy, insolvency, reorganization, fraudulent transfer or
conveyance, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is sought in a proceeding at law or in equity) and the
discretion of the court before which any proceeding therefor may be brought and
constitutional limitations on laws that govern the enforceability of choice of
law provisions in agreements (the “Bankruptcy and Equity Exceptions”). The
Indenture, when executed and delivered, will conform in all material respects to
the description thereof in the Offering Memorandum.
     (ix) The Original Notes have been duly and validly authorized for issuance
and sale to the Initial Purchaser by the Company and, when issued, authenticated
and delivered by the Company against payment by the Initial Purchaser in
accordance with the terms of this Agreement and the Indenture (assuming the due
authorization, execution and delivery thereof by the Trustee), the Original
Notes will be legal, valid and binding obligations of the Company, entitled to
the benefits of the Indenture and enforceable against the Company in accordance
with their terms, except as the enforcement thereof may be limited by the
Bankruptcy and Equity Exceptions. The Original Notes, when issued, authenticated
and delivered, will conform in all material respects to the description thereof
in the Offering Memorandum.
     (x) The Exchange Notes have been, or upon the Closing Date will be, duly
and validly authorized for issuance by the Company and, when issued,
authenticated and delivered by the Company in accordance with the terms of the
Registration Rights Agreement, the Exchange Offer and the Indenture (assuming
the due authorization,

9



--------------------------------------------------------------------------------



 



execution and delivery thereof by the Trustee), the Exchange Notes will be
legal, valid and binding obligations of the Company, entitled to the benefits of
the Indenture and enforceable against the Company in accordance with their
terms, except as the enforcement thereof may be limited by the Bankruptcy and
Equity Exceptions. The Exchange Notes, when issued, authenticated and delivered,
will conform in all material respects to the description thereof in the
Preliminary Offering Memorandum and the Offering Memorandum.
     (xi) The Guarantees have been duly and validly authorized by the Guarantors
and, when the Original Notes are issued, authenticated and delivered by the
Company against payment by the Initial Purchaser in accordance with the terms of
this Agreement and the Indenture (assuming the due authorization, execution and
delivery thereof by the Trustee), will be legal, valid and binding obligations
of the Guarantors, enforceable against each of them in accordance with their
terms, except as the enforcement thereof may be limited by the Bankruptcy and
Equity Exceptions. The Guarantees, when executed and delivered, will conform in
all material respects to the description thereof in the Offering Memorandum.
     (xii) The guarantees in respect of the Exchange Notes have been duly and
validly authorized by the Guarantors and, when the Exchange Notes are issued,
authenticated and delivered in accordance with the terms of the Registration
Rights Agreement, the Exchange Offer and the Indenture (assuming the due
authorization, execution and delivery thereof by the Trustee), will be legal,
valid and binding obligations of the Guarantors, enforceable against each of
them in accordance with their terms, except as the enforcement thereof may be
limited by the Bankruptcy and Equity Exceptions.
     (xiii) The Registration Rights Agreement has been duly and validly
authorized by each of the Issuers and, when duly executed and delivered by each
of the Issuers (assuming the due authorization, execution and delivery thereof
by the Initial Purchaser), will constitute a legal, valid and binding obligation
of each of the Issuers, enforceable against them in accordance with its terms,
except (A) as the enforcement thereof may be subject to the Bankruptcy and
Equity Exceptions, and (B) that any rights to indemnity or contribution
thereunder may be limited by federal and state securities laws and public policy
considerations. The Registration Rights Agreement will conform in all material
respects to the description thereof in the Offering Memorandum.
     (xiv) All taxes, fees and other governmental charges that are due and
payable on or prior to the Closing Date in connection with the execution,
delivery and performance of the Note Documents and the execution, delivery and
sale of the Original Notes shall have been paid by or on behalf of the Company
at or prior to the Closing Date.
     (xv) None of the Company or any of the Subsidiaries is (A) in violation of
its charter, bylaws or other constitutive documents, (B) in default (or, with
notice or lapse of time or both, would be in default) in the performance or
observance of any obligation, agreement, covenant or condition contained in any
bond, debenture, note, indenture, mortgage, deed of trust, loan or credit
agreement, lease, license, franchise agreement,

10



--------------------------------------------------------------------------------



 



authorization, permit, certificate or other agreement or instrument to which any
of them is a party or by which any of them is bound or to which any of their
assets or properties is subject (collectively, “Agreements And Instruments”), or
(C) except for the inquiry of the Department of Justice described in the
Preliminary Offering Memorandum, in violation of any law, statute, rule,
regulation, judgment, order or decree of any domestic or foreign court with
jurisdiction over any of them or any of their assets or properties or other
governmental or regulatory authority, agency or other body, which, in the case
of clauses (B) and (C) herein, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect. Assuming consummation
of the transactions contemplated by the Tender Offer and the Consent
Solicitation, there exists no condition that, with notice, the passage of time
or otherwise, would constitute a default by the Company or any of its
Subsidiaries under any such document or instrument or result in the imposition
of any penalty or the acceleration of any indebtedness, other than penalties,
defaults or conditions that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
     (xvi) Assuming consummation of the transactions contemplated by the Tender
Offer and the Consent Solicitation, the execution, delivery and performance by
each of the Issuers of the Note Documents to which it is a party, including the
consummation of the offer and sale of the Original Notes and the offer and
exchange of the Exchange Notes, does not and will not violate, conflict with or
constitute a breach of any of the terms or provisions of or a default under (or
an event that with notice or the lapse of time, or both, would constitute a
default), or require consent under, or result in the creation or imposition of a
Lien, on any property or assets of the Company or any Subsidiaries pursuant to,
(i) the charter, bylaws or other constitutive documents of any of the Company or
any of its Subsidiaries, (ii) any judgment, order or decree of any domestic or
foreign court or governmental agency or authority having jurisdiction over the
Company or any of its Subsidiaries or their respective assets or properties
except such judgments, orders or decrees that would have a Material Adverse
Effect, (iii) any of the Agreements and Instruments or (iv) any law, statute,
rule or regulation applicable to the Company or any of its Subsidiaries or their
respective assets or properties, except in the case of clauses (iii) and (iv),
such violations, conflicts, breaches or defaults as could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
Assuming the accuracy of the representations and warranties of the Initial
Purchaser in Section 5(b) of this Agreement, no consent, approval, authorization
or order of, or filing, registration, qualification, license or permit of or
with, any court or governmental agency, body or administrative agency, domestic
or foreign, is required to be obtained or made by the Company or any of its
Subsidiaries for the execution, delivery and performance by the Company and each
of its Subsidiaries of the Note Documents to which they are party including the
consummation of any of the transactions contemplated thereby, except (x) such as
have been or will be obtained or made on or prior to the Closing Date,
(y) registration of the Exchange Offer or resale of the Notes under the Act
pursuant to the Registration Rights Agreement and (z) qualification of the
Indenture under the Trust Indenture Act in connection with the issuance of the
Exchange Notes. No consents or waivers from any other person or entity are
required for the execution, delivery and performance of this Agreement or any of
the other Note Documents or the consummation of any of the transactions
contemplated hereby or thereby, other than such

11



--------------------------------------------------------------------------------



 



consents and waivers as have been obtained or will be obtained prior to the
Closing Date and will be in full force and effect, except such consents or
waivers that the failure to obtain could not be reasonably expected to have a
Material Adverse Effect.
     (xvii) Except as set forth in the Pricing Disclosure Package, there is
(A) no action, suit or proceeding before or by any court, arbitrator or
governmental agency, body or official, domestic or foreign, now pending or, to
the knowledge of the Issuers, threatened or contemplated, to which the Company
or any of the Subsidiaries is or may be a party or to which the business, assets
or property of such person is or may be subject, (B) no statute, rule,
regulation or order that has been enacted, adopted or issued or, to the
knowledge of the Issuers, that has been proposed by any governmental body or
agency, domestic or foreign, (C) no injunction, restraining order or order of
any nature by a federal or state court or foreign court of competent
jurisdiction to which the Company or any of the Subsidiaries is or may be
subject that (x) in the case of clause (A) above, if determined adversely to the
Company or any of the Subsidiaries, could, individually or in the aggregate,
reasonably be expected, (1) to have a Material Adverse Effect or (2) to
interfere with or adversely affect the issuance of the Notes in any jurisdiction
or adversely affect the consummation of the transactions contemplated by any of
the Note Documents and (y) could, individually or in the aggregate, reasonably
be expected, (1) to have a Material Adverse Effect or (2) to interfere with or
adversely affect the issuance of the Notes or the Guarantees in any jurisdiction
or adversely affect the consummation of the transactions contemplated by any of
the Note Documents. Every request of any securities authority or agency of any
jurisdiction for additional information with respect to the Notes that has been
received by the Company or any of the Subsidiaries or their counsel prior to the
date hereof has been, or will prior to the Closing Date be, complied with in all
material respects.
     (xviii) Except as could not reasonably be expected to have a Material
Adverse Effect, no labor disturbance by the employees of any of the Company or
any of the Subsidiaries exists or, to the knowledge of the Issuers, is imminent.
     (xix) Except as set forth in the Pricing Disclosure Package, the Company
and each of the Subsidiaries (A) is in compliance with, or not subject to costs
or liabilities under, all laws, regulations, rules of common law, orders and
decrees, as in effect as of the date hereof, and any present judgments and
injunctions issued or promulgated thereunder relating to pollution or protection
of public and employee health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants applicable to it or its
business or operations or ownership or use of its property (“Environmental
Laws”), other than noncompliance or such costs or liabilities that, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect, and (B) possesses all permits, licenses or other approvals required
under applicable Environmental Laws, except where the failure to possess any
such permit, license or other approval could not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect. All
currently pending and, to the knowledge of the Issuers, threatened proceedings,
notices of violation, demands, notices of potential responsibility or liability,
suits and existing environmental conditions by any governmental authority which
the Company or any of its Subsidiaries would reasonably

12



--------------------------------------------------------------------------------



 



expect to result in a Material Adverse Effect are accurately described in all
material respects in the Pricing Disclosure Package. The Company and each of the
Subsidiaries maintains a system of internal environmental management controls
sufficient to provide reasonable assurance of compliance in all material
respects of their business facilities, real property and operations with
requirements of applicable Environmental Laws.
     (xx) The Company and each of the Subsidiaries have (A) all licenses,
certificates, permits, authorizations, approvals, franchises and other rights
from, and has made all declarations and filings with, all applicable
authorities, all self-regulatory authorities and all courts and other tribunals
(each, an “Authorization”) necessary to engage in the business conducted by them
in the manner described in the Pricing Disclosure Package, except where failure
to hold such Authorizations could not, individually or in the aggregate, be
reasonably expected to have a Material Adverse Effect, and (B) no reason to
believe that any governmental body or agency, domestic or foreign, is
considering limiting, suspending or revoking any such Authorization, except
where any such limitations, suspensions or revocations could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
All such Authorizations are valid and in full force and effect and the Company
and each of the Subsidiaries are in compliance in all material respects with the
terms and conditions of all such Authorizations and with the rules and
regulations of the regulatory authorities having jurisdiction with respect to
such Authorizations, except for any invalidity, failure to be in full force and
effect or noncompliance with any Authorization that could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.
     (xxi) Each of the Company and the Subsidiaries has good and valid title in
fee simple to all items of real property and valid title to all personal
property owned by each of them, in each case free and clear of any Lien, except
(i) such as do not materially and adversely affect the value of such property
and do not interfere with the use made or proposed to be made of such property
by the Company or such Subsidiaries to an extent that such interference would
reasonably be expected to have a Material Adverse Effect, and (ii) Liens
described in the Pricing Disclosure Package. Any real property and buildings
held under lease by the Company or any of the Subsidiaries are held under valid,
subsisting and enforceable leases, with such exceptions as do not materially
interfere with the use made or proposed to be made of such property and
buildings by the Company or the Subsidiaries.
     (xxii) Each of the Company and the Subsidiaries owns, possesses or has the
right to employ all patents, patent rights, licenses, inventions, copyrights,
know-how (including trade secrets and other unpatented and/or unpatentable
proprietary or confidential information, systems or procedures), trademarks,
service marks and trade names (collectively, the “Intellectual Property”)
necessary to conduct the businesses operated by it as described in the Pricing
Disclosure Package, except where the failure to own, possess or have the right
to employ such Intellectual Property could not reasonably be expected to have a
Material Adverse Effect. None of the Company or any of the Subsidiaries has
received any notice of infringement of or conflict with (or knows of any such
infringement or a conflict with) asserted rights of others with respect to any
of the

13



--------------------------------------------------------------------------------



 



foregoing that, if such assertion of infringement or conflict were sustained,
would reasonably be expected to have a Material Adverse Effect. The use of the
Intellectual Property in connection with the business and operations of the
Company and the Subsidiaries does not infringe on the rights of any person,
except for such infringement as could not reasonably be expected to have a
Material Adverse Effect.
     (xxiii) All tax returns required to be filed by the Company and each of the
Subsidiaries have been filed in all jurisdictions where such returns are
required to be filed; and all taxes, including withholding taxes, value added
and franchise taxes, penalties and interest, assessments, fees and other charges
due or claimed to be due from such entities or that are due and payable have
been paid, other than those being contested in good faith and for which reserves
have been provided in accordance with generally accepted accounting principles
or those currently payable without penalty or interest and except where the
failure to make such required filings or payments could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. To the
knowledge of the Issuers, there are no material proposed additional tax
assessments against the Company or any of the Subsidiaries or their assets or
property.
     (xxiv) To the knowledge of the Issuers, neither the Company or any
Subsidiary, nor any employee or agent thereof, has made any payment of funds of
the Company or any Subsidiary or received or retained any funds in violation of
any law, rule or regulation, which violation would reasonably be expected to
have a Material Adverse Effect.
     (xxv) Neither the Company nor any of the Subsidiaries has any liability for
any prohibited transaction or accumulated funding deficiency (within the meaning
of Section 412 of the Internal Revenue Code of 1986, as amended (the “Code”)) or
any complete or partial withdrawal liability with respect to any pension, profit
sharing or other plan which is subject to the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), to which the Company or any of the
Subsidiaries makes or ever has made a contribution and in which any employee of
the Company or any of the Subsidiaries is or has ever been a participant. With
respect to such plans, the Company and each of the Subsidiaries are in
compliance in all material respects with all applicable provisions of ERISA.
     (xxvi) Neither the Company nor any of the Subsidiaries is an “investment
company” or a company “controlled” by an “investment company” incorporated in
the United States within the meaning of the Investment Company Act of 1940, as
amended.
     (xxvii) The Company and each of the Subsidiaries maintain a system of
internal accounting controls sufficient to provide reasonable assurance that:
(A) transactions are executed in accordance with management’s general or
specific authorizations; (B) transactions are recorded as necessary to permit
preparation of their financial statements in conformity with generally accepted
accounting principles and to maintain accountability for assets; (C) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (D) the recorded accountability for

14



--------------------------------------------------------------------------------



 



their assets is compared with the existing assets at reasonable intervals and
appropriate action is taken with respect to any differences.
     (xxviii) The Company has established and maintains disclosure controls and
procedures (as such term is defined in Rules 13a-15 and 15d-14 under the
Exchange Act); such disclosure controls and procedures are designed to ensure
that material information relating to the Company and the Subsidiaries is made
known to the chief executive officer and chief financial officer of the Company
by others within the Company or any Subsidiary, and such disclosure controls and
procedures are reasonably effective to perform the functions for which they were
established subject to the limitations of any such control system; the Company’s
auditors and the audit committee of the board of directors of the Company have
been advised of: (A) any significant deficiencies, if any, in the design or
operation of internal controls which could adversely affect the Company’s
ability to record, process, summarize, and report financial data; and (B) any
fraud, if any, whether or not material, that involves management or other
employees who have a role in the Company’s internal controls; and since the date
of the most recent evaluation of such disclosure controls and procedures, there
have been no significant changes in internal controls or in other factors that
could significantly affect internal controls, including any corrective actions
with regard to significant deficiencies and material weaknesses. The Company has
provided or made available to the Initial Purchaser or its counsel true and
complete copies of all extant minutes or draft minutes of meetings, or
resolutions adopted by written consent, of the board of directors of the Company
and each Subsidiary and each committee of each such board in the past three
years, and all agendas for each such meeting for which minutes or draft minutes
do not exist.
     (xxix) The Company and each of the Subsidiaries maintain insurance covering
their properties, assets, operations, personnel and businesses, and such
insurance is of such type and in such amounts in accordance with customary
industry practice to reasonably protect the Company and of the Subsidiaries and
their businesses. None of the Company or any of the Subsidiaries has received
notice from any insurer or agent of such insurer that any material capital
improvements or other material expenditures will have to be made in order to
continue any insurance maintained by any of them other than capital improvements
and other expenditures that have been budgeted by the Company or the
Subsidiaries, as the case may be.
     (xxx) Neither the Company nor any of its affiliates (as defined in Rule
501(b) of Regulation D under the Act) has (A) taken, directly or indirectly, any
action designed to, or that might reasonably be expected to, cause or result in
stabilization or manipulation of the price of any security of the Issuers to
facilitate the sale or resale of the Original Notes, (B) sold, bid for,
purchased or paid any person any compensation for soliciting purchases of the
Original Notes in a manner that would require registration of the Original Notes
under the Act or paid or agreed to pay to any person any compensation for
soliciting another to purchase any other securities of any Issuer in a manner
that would require registration of the Original Notes under the Act, (C) sold,
offered for sale, contracted to sell, pledged, solicited offers to buy or
otherwise disposed of or negotiated in respect of, any security (as defined in
the Act) that is currently or will be integrated

15



--------------------------------------------------------------------------------



 



with the sale of the Original Notes in a manner that would require the
registration of the Original Notes under the Act, or (D) engaged in any directed
selling effort with respect to the Original Notes, and each of them has complied
with the offering restrictions requirement of Regulation S under the Act. Terms
used in this paragraph have the meaning given to them by Regulation S.
     (xxxi) No form of general solicitation or general advertising was used by
the Issuers or any of their representatives (other than the Initial Purchaser,
as to whom the Issuers make no representation) in connection with the offer and
sale of any of the Original Notes or in connection with Exempt Resales,
including, but not limited to, articles, notices or other communications
published in any newspaper, magazine or similar medium or broadcast over
television or radio or displayed on any computer terminal, or any seminar or
meeting whose attendees have been invited by any general solicitation or general
advertising. None of the Company or any of its affiliates has entered into, and
none of the Company or any of its affiliates will enter into, any contractual
arrangement with respect to the distribution of the Original Notes except for
this Agreement.
     (xxxii) Since December 31, 2005, except as set forth or contemplated in the
Pricing Disclosure Package, (a) neither the Company nor any of the Subsidiaries
has (1) incurred any liabilities or obligations, direct or contingent, that
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, or (2) entered into any transaction not in the ordinary
course of business that would reasonably be expected to have a Material Adverse
Effect, (b) there has not been any event or development in respect of the
business or condition (financial or other) of the Company and the Subsidiaries
that, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect and (c) there has been no dividend or distribution of
any kind declared, paid or made by the Company on any class of its capital stock
and (d) there has not been any material change in the long-term debt of the
Company or any of the Subsidiaries except as disclosed in the Pricing Disclosure
Package.
     (xxxiii) Neither the Company nor any of the Subsidiaries (or any agent
thereof acting on their behalf) has taken, and none of them will take, any
action that would reasonably be expected to cause this Agreement or the issuance
or sale of the Notes to violate Regulations T, U or X of the Board of Governors
of the Federal Reserve System, as in effect, or as the same may hereafter be in
effect, on the Closing Date.
     (xxxiv) Deloitte & Touche LLP is an independent accountant within the
meaning of the Act. The historical consolidated financial statements and the
notes thereto included in the Pricing Disclosure Package present fairly in all
material respects the consolidated financial position and results of operations
of the Company and its consolidated subsidiaries at the respective dates and for
the respective periods indicated. Such consolidated financial statements have
been prepared in accordance with generally accepted accounting principles
applied on a consistent basis throughout the periods presented (except as
disclosed in the Pricing Disclosure Package) and in compliance with
Regulation S-X (“Regulation S-X”). The other financial information and data
included in the Pricing Disclosure Package are accurately presented in all
material respects and

16



--------------------------------------------------------------------------------



 



prepared on a basis consistent with the financial statements and the books and
records of the Company and the Subsidiaries. The information set forth under the
caption “Summary consolidated financial data” included in the Pricing Disclosure
Package has been prepared in accordance with generally accepted accounting
principles applied on a consistent basis throughout the periods presented
(except as disclosed in the Pricing Disclosure Package ) and in compliance with
Regulation S-X. The ratio of earnings to fixed charges has been calculated in
compliance with Item 503(d) of Regulation S-K.
     (xxxv) As of the date hereof (and immediately prior to and immediately
following the issuance of the Notes on the Closing Date) each of the Company and
the Guarantors is and will be Solvent. No Issuer is contemplating either the
filing of a petition by it under any bankruptcy or insolvency laws or the
liquidating of all or a substantial portion of its property, and no Issuer has
knowledge of any person contemplating the filing of any such petition against
any Issuer. As used herein, “Solvent” shall mean, for any person on a particular
date, that on such date (a) the fair value of the property of such person is
greater than the total amount of liabilities, including, without limitation,
contingent liabilities, of such person, (b) the present fair salable value of
the assets of such person is not less than the amount that will be required to
pay the probable liability of such person on its debts as they become absolute
and matured, (c) such person does not intend to, and does not believe that it
will, incur debts and liabilities beyond such person’s ability to pay as such
debts and liabilities mature, (d) such person is not engaged in a business or a
transaction, and is not about to engage in a business or a transaction, for
which such person’s property would constitute an unreasonably small capital and
(e) such person is able to pay its debts as they become due and payable.
     (xxxvi) Except as described in the section entitled “Plan of distribution”
in the Pricing Disclosure Package, there are no contracts, agreements or
understandings between the Company or any of the Subsidiaries and any other
person other than the Initial Purchaser that would give rise to a valid claim
against the Company, any Subsidiary or the Initial Purchaser for a brokerage
commission, finder’s fee or like payment in connection with the issuance,
purchase and sale of the Notes.
     (xxxvii) The Company, the Subsidiaries and, to the Company’s knowledge,
their respective directors and officers (in their capacities as such) are each
in compliance in all material respects with all applicable effective provisions
of the Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith (the “Sarbanes-Oxley Act”), including Section 402 related
to loans and Sections 302 and 906 related to certifications.
     (xxxviii) The statistical and market-related data and forward-looking
statements (within the meaning of Section 27A of the Act and Section 21E of the
Exchange Act) included in the Offering Memorandum are based on or derived from
sources that the Issuers believe to be reliable and accurate in all material
respects.
     Each certificate signed by any officer of the Issuers and delivered to the
Initial Purchaser or counsel for the Initial Purchaser pursuant to, or in
connection with, this Agreement shall be

17



--------------------------------------------------------------------------------



 



deemed to be a representation and warranty by the Issuers to the Initial
Purchaser as to the matters covered by such certificate.
     The Issuers acknowledge that the Initial Purchaser and, for purposes of the
opinions to be delivered to the Initial Purchaser pursuant to Section 8 of this
Agreement, counsel to the Issuers and counsel to the Initial Purchaser will rely
upon the accuracy and truth of the foregoing representations and the Issuers
hereby consent to such reliance.
          (b) The Initial Purchaser acknowledges that it is purchasing the
Original Notes pursuant to a private sale exemption from registration under the
Act, and that the Original Notes have not been registered under the Act and may
not be offered or sold within the United States or to, or for the account or
benefit of, U.S. persons except pursuant to an exemption from the registration
requirements of the Act. The Initial Purchaser represents, warrants and
covenants to the Issuers that:
     (i) It is a QIB with such knowledge and experience in financial and
business matters as are necessary in order to evaluate the merits and risks of
an investment in the Notes.
     (ii) (A) Neither it, nor any person acting on its behalf, has solicited or
will solicit offers for, or has offered or will offer or sell, the Original
Notes by any form of general solicitation or general advertising (as those terms
are used in Regulation D under the Act) or in any manner involving a public
offering within the meaning of Section 4(2) of the Act and (B) it has solicited
and will solicit offers for the Original Notes only from, and will offer and
sell the Original Notes only to, (1) persons whom the Initial Purchaser
reasonably believes to be QIBs or, if any such person is buying for one or more
institutional accounts for which such person is acting as fiduciary or agent,
only when such person has represented to the Initial Purchaser that each such
account is a QIB to whom notice has been given that such sale or delivery is
being made in reliance on Rule 144A, and, in each case, in reliance on the
exemption from the registration requirements of the Act pursuant to Rule 144A,
or (2) persons other than U.S. persons outside the United States in reliance on
the exemption from the registration requirements of the Act provided by
Regulation S.
     (iii) With respect to offers and sales outside the United States, (A) the
Initial Purchaser will comply with all applicable laws and regulations in each
jurisdiction in which they acquire, offer, sell or deliver Notes or have in
their possession or distribute either any Offering Memorandum or any such other
material, in all cases at their own expense; and (B) the Initial Purchaser has
offered the Original Notes and will offer and sell the Original Notes (1) as
part of its distribution at any time and (2) otherwise until 40 days after the
later of the commencement of the offering of the Original Notes and the Closing
Date, only in accordance with Rule 903 of Regulation S or another exemption from
the registration requirements of the Act. Accordingly, neither the Initial
Purchaser nor any persons acting on its behalf have engaged or will engage in
any directed selling efforts (within the meaning of Regulation S) with respect
to the Original Notes, and any such persons have complied and will comply with
the offering restrictions requirements

18



--------------------------------------------------------------------------------



 



of Regulation S. Terms used in this Section 5(b)(iii) have the meanings given to
them by Regulation S.
     (iv) The source of funds being used by it to acquire the Original Notes
does not include the assets of any “employee benefit plan” (within the meaning
of Section 3 of ERISA) or any “plan” (within the meaning of Section 4975 of the
Code).
     The Initial Purchaser agrees that, at or prior to confirmation of a sale of
Securities pursuant to Regulation S, it will have sent to each distributor,
dealer or person receiving a selling concession, fee or other remuneration that
purchases Original Notes from it or through it during the restricted period a
confirmation or notice to substantially the following effect:
     “The Securities covered hereby have not been registered under the United
States Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered or sold within the United States or to or for the account or benefit of,
U.S. persons (i) as part of their distribution at any time and (ii) otherwise
until forty days after the later of the date upon which the offering of the
Securities commenced and the date of closing, except in either case in
accordance with Regulation S or Rule 144A under the Securities Act. Terms used
above have the meaning given to them by Regulation S.”
     The Initial Purchaser understands that the Issuers and, for purposes of the
opinions to be delivered to them pursuant to Section 8 hereof, counsel to the
Issuers and counsel to the Initial Purchaser will rely upon the accuracy and
truth of the foregoing representations, and the Initial Purchaser hereby consent
to such reliance.
     6. Indemnification.
          (a) The Issuers, jointly and severally, agree to indemnify and hold
harmless the Initial Purchaser, each person, if any, who controls the Initial
Purchaser within the meaning of Section 15 of the Act or Section 20(a) of the
Exchange Act, the agents, employees, officers and directors of the Initial
Purchaser and the agents, employees, officers and directors of any such
controlling person from and against any and all losses, liabilities, claims,
damages and expenses whatsoever (including, but not limited, to reasonable
attorneys’ fees and any and all reasonable expenses whatsoever incurred in
investigating, preparing or defending against any litigation, commenced or
threatened, or any claim whatsoever, and any and all reasonable amounts paid in
settlement of any claim or litigation) (collectively, “Losses”) to which they or
any of them may become subject under the Act, the Exchange Act or otherwise
insofar as such Losses (or actions in respect thereof) arise out of or are based
upon any untrue statement or alleged untrue statement of a material fact
contained in the Pricing Disclosure Package or the Offering Memorandum, or in
any amendment or supplement thereto, or arise out of or are based upon the
omission or alleged omission to state therein a material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading; provided that none of the Issuers will be liable in any
such case to the extent, but only to the extent, that any such Loss arises out
of or is based upon any such untrue statement or alleged untrue statement or
omission or alleged omission relating to the Initial Purchaser made

19



--------------------------------------------------------------------------------



 




therein in reliance upon and in conformity with written information furnished to
the Company by or on behalf of the Initial Purchaser expressly for use therein.
          (b) The Initial Purchaser agrees to indemnify and hold harmless the
Issuers, and each person, if any, who controls any of the Issuers within the
meaning of Section 15 of the Act or Section 20(a) of the Exchange Act, the
agents, employees, officers and directors of any of the Issuers and the agents,
employees, officers and directors of any such controlling person from and
against any and all Losses to which they or any of them may become subject under
the Act, the Exchange Act or otherwise insofar as such Losses (or actions in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of a material fact contained in the Pricing Disclosure Package
or the Offering Memorandum, or in any amendment or supplement thereto, or arise
out of or are based upon the omission or alleged omission to state therein a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case to the
extent, but only to the extent, that any such Loss arises out of or is based
upon any untrue statement or alleged untrue statement or omission or alleged
omission relating to the Initial Purchaser made therein in reliance upon and in
conformity with information furnished in writing to the Company by or on behalf
of the Initial Purchaser expressly for use therein.
          (c) Promptly after receipt by an indemnified party under subsection
6(a) or 6(b) above of notice of the commencement of any action, suit or
proceeding (collectively, an “action”), such indemnified party shall, if a claim
in respect thereof is to be made against the indemnifying party under such
subsection, notify each party against whom indemnification is to be sought in
writing of the commencement of such action (but the failure so to notify an
indemnifying party shall not relieve such indemnifying party from any liability
that it may have under this Section 6 except to the extent that it has been
prejudiced in any material respect by such failure). In case any such action is
brought against any indemnified party, and it notifies an indemnifying party of
the commencement of such action, the indemnifying party will be entitled to
participate in such action, and to the extent it may elect by written notice
delivered to the indemnified party promptly after receiving the aforesaid notice
from such indemnified party, to assume the defense of such action with counsel
reasonably satisfactory to such indemnified party. Notwithstanding the
foregoing, the indemnified party or parties shall have the right to employ its
or their own counsel in any such action, but the reasonable fees and expenses of
such counsel shall be at the expense of such indemnified party or parties unless
(i) the employment of such counsel shall have been authorized in writing by the
indemnifying parties in connection with the defense of such action, (ii) the
indemnifying parties shall not have employed counsel to take charge of the
defense of such action within a reasonable time after notice of commencement of
the action, or (iii) the named parties to such action (including any impleaded
parties) include such indemnified party and the indemnifying parties (or such
indemnifying parties have assumed the defense of such action), and such
indemnified party or parties shall have reasonably concluded that there may be
defenses available to it or them that are different from or additional to those
available to one or all of the indemnifying parties (in which case the
indemnifying parties shall not have the right to direct the defense of such
action on behalf of the indemnified party or parties), in any of which events
such reasonable fees and expenses of counsel shall be borne by the indemnifying
parties. In no event shall the indemnifying parties be liable for the fees and
expenses of more than one counsel (together with appropriate local counsel) at
any time for all indemnified parties in connection with any one action or
separate but substantially similar

20



--------------------------------------------------------------------------------



 




or related actions arising in the same jurisdiction out of the same general
allegations or circumstances. An indemnifying party shall not be liable for any
settlement of any claim or action effected without its written consent, which
consent may not be unreasonably withheld. Notwithstanding the foregoing
sentence, if at any time an indemnified party shall have requested an
indemnifying party to reimburse the indemnified party for fees and expenses of
counsel as contemplated by paragraph (a) or (b) of this Section 6, then the
indemnifying party agrees that it shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 45 days after receipt by such indemnifying party of the
aforesaid request, (ii) such indemnifying party shall not have reimbursed the
indemnified party in accordance with such request prior to the date of such
settlement and (iii) such indemnified party shall have given the indemnifying
party at least 45 days’ prior notice of its intention to settle and the amount
thereof. No indemnifying party shall, without the prior written consent of the
indemnified party, effect any settlement of any pending or threatened proceeding
in respect of which any indemnified party is or could have been a party and
indemnity could have been sought hereunder by such indemnified party, unless
such settlement (x) includes an unconditional release of such indemnified party
from all liability on claims that are the subject matter of such proceeding and
(y) does not include a statement as to or an admission of fault, culpability or
a failure to act by or on behalf of any indemnified party.
          (d) This indemnity agreement will be in addition to any liability that
the Issuers may otherwise have, including, but not limited to, liability under
this Agreement.
     7. Contribution. In order to provide for contribution in circumstances in
which the indemnification provided for in Section 6 of this Agreement is for any
reason held to be unavailable from the indemnifying party, or is insufficient to
hold harmless a party indemnified under Section 6 of this Agreement, each
indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of such aggregate Losses (i) in such proportion as
is appropriate to reflect the relative benefits received by the Issuers, on the
one hand, and the Initial Purchaser, on the other hand, from the offering of the
Original Notes or (ii) if such allocation is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to above but also the relative fault of the Issuers, on the one hand,
and the Initial Purchaser, on the other hand, in connection with the statements
or omissions that resulted in such Losses, as well as any other relevant
equitable considerations. The relative benefits received by the Issuers, on the
one hand, and the Initial Purchaser, on the other hand, shall be deemed to be in
the same proportion as (x) the total proceeds from the offering of Original
Notes (net of discounts and commissions but before deducting expenses) received
by the Issuers are to (y) the total discounts and commissions received by the
Initial Purchaser. The relative fault of the Issuers, on the one hand, and the
Initial Purchaser, on the other hand, shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Issuers or the Initial Purchaser and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission or alleged statement or omission.
     The Issuers and the Initial Purchaser agree that it would not be just and
equitable if contribution pursuant to this Section 7 were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to

21



--------------------------------------------------------------------------------



 



above. Notwithstanding the provisions of this Section 7, (i) in no case shall
the Initial Purchaser be required to contribute any amount in excess of the
amount by which the total discount and commissions applicable to the Original
Notes purchased hereof pursuant to this Agreement exceeds the amount of any
damages that the Initial Purchaser has otherwise been required to pay by reason
of any untrue or alleged untrue statement or omission or alleged omission and
(ii) no person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Act) shall be entitled to contribution from any person who
was not guilty of such fraudulent misrepresentation. For purposes of this
Section 7, each person, if any, who controls the Initial Purchaser within the
meaning of Section 15 of the Act or Section 20(a) of the Exchange Act shall have
the same rights to contribution as an Initial Purchaser, and each person, if
any, who controls an Issuer within the meaning of Section 15 of the Act or
Section 20(a) of the Exchange Act and each director, officer, employee and agent
of such Issuer shall have the same rights to contribution of such Issuer. Any
party entitled to contribution will, promptly after receipt of notice of
commencement of any action against such party in respect of which a claim for
contribution may be made against another party or parties under this Section 7,
notify such party or parties from whom contribution may be sought, but the
omission to so notify such party or parties shall not relieve the party or
parties from whom contribution may be sought from any obligation it or they may
have under this Section 7 or otherwise, except to the extent that it has been
prejudiced in any material respect by such failure; provided, however, that no
additional notice shall be required with respect to any action for which notice
has been given under Section 6 for purposes of indemnification. Anything in this
section to the contrary notwithstanding, no party shall be liable for
contribution with respect to any action or claim settled without its written
consent, provided, however, that such written consent was not unreasonably
withheld.
     8. Conditions of Initial Purchaser’s Obligations. The obligations of the
Initial Purchaser to purchase and pay for the Original Notes, as provided for in
this Agreement, shall be subject to satisfaction of the following conditions
prior to or concurrently with such purchase:
          (a) All of the representations and warranties of the Issuers contained
in this Agreement shall be true and correct, or true and correct in all material
respects where such representations and warranties are not qualified by
materiality or Material Adverse Effect, on the date of this Agreement and, in
each case after giving effect to the transactions contemplated hereby, on the
Closing Date, except that if a representation and warranty is made as of a
specific date, and such date is expressly referred to therein, such
representation and warranty shall be true and correct (or true and correct in
all material respects, as applicable) as of such date. The Issuers shall have
performed or complied with all of the agreements and covenants contained in this
Agreement and required to be performed or complied with by them at or prior to
the Closing Date.
          (b) The Offering Memorandum shall have been printed and copies
distributed to the Initial Purchaser in accordance with Section 4(b) hereof. No
stop order suspending the qualification or exemption from qualification of the
Original Notes in any jurisdiction shall have been issued and no proceeding for
that purpose shall have been commenced or shall be pending or threatened.

22



--------------------------------------------------------------------------------



 



          (c) Since the execution of this Agreement, there shall not have been
any decrease in the rating of any debt or preferred stock of the Company or any
Subsidiary by any “nationally recognized statistical rating organization” (as
defined for purposes of Rule 436(g) under the Act), or any notice given of any
intended or potential decrease in any such rating or of a possible change in any
such rating that does not indicate the direction of the possible change.
          (d) No action shall have been taken and no statute, rule, regulation
or order shall have been enacted, adopted or issued by any governmental agency
that would, as of the Closing Date, prevent the issuance of the Original Notes
or consummation of the Exchange Offer; except as disclosed in the Pricing
Disclosure Package, no action, suit or proceeding shall have been commenced and
be pending against or affecting or, to the best knowledge of the Issuers,
threatened against any Issuer before any court or arbitrator or any governmental
body, agency or official that, if adversely determined, would reasonably be
expected to have a Material Adverse Effect; and no stop order preventing the use
of the Preliminary Offering Memorandum, the Pricing Supplement or the Offering
Memorandum, or any amendment or supplement thereto, or any order asserting that
any of the transactions contemplated by this Agreement are subject to the
registration requirements of the Act shall have been issued.
          (e) Since December 31, 2005, except as set forth or contemplated in
the Pricing Disclosure Package, (a) neither the Company nor any Subsidiary has
(1) incurred any liabilities or obligations, direct or contingent, that would
reasonably be expected to have a Material Adverse Effect, or (2) entered into
any material transaction not in the ordinary course of business, (b) there has
not been any event or development in respect of the business or condition
(financial or other) of the Company and the Subsidiaries that, either
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect and (c) there has been no dividend or distribution of
any kind declared, paid or made by the Company on any class of its capital
stock.
          (f) The Initial Purchaser shall have received certificates, dated the
Closing Date, signed by an authorized officer of each Issuer confirming, as of
the Closing Date, to their knowledge, the matters set forth in paragraphs (a),
(b), (c), (d) and (e) of this Section 8.
          (g) The Initial Purchaser shall have received on the Closing Date
opinions dated the Closing Date, addressed to the Initial Purchaser, of Akin
Gump Strauss Hauer & Feld, LLP with respect to the laws of the State of New York
and the federal laws of the United States including customary qualifications and
limitations and Jones, Walker, Poitevent, Carrère & Denègre, L.L.P. with respect
to laws of the State of Louisiana including customary qualifications and
limitations, each of which are counsel to the Issuers, substantially in the form
of Exhibits B-1 and B-2 hereto.
          (h) The Initial Purchaser shall have received on the Closing Date an
opinion (satisfactory in form and substance to the Initial Purchaser) dated the
Closing Date from Vinson & Elkins L.L.P., counsel to the Initial Purchaser.
          (i) The Initial Purchaser shall have received a “comfort letter” from
Deloitte & Touche LLP, independent public accountants for the Company, dated the
date of this Agreement, addressed to the Initial Purchaser and in form and
substance satisfactory to the Initial

23



--------------------------------------------------------------------------------



 




Purchaser and counsel to the Initial Purchaser, covering the financial and
accounting information in the Pricing Disclosure Package. In addition, the
Initial Purchaser shall have received a “bring-down comfort letter” from
Deloitte & Touche LLP, independent public accountants for the Company, dated as
of the Closing Date, addressed to the Initial Purchaser and in the form of the
“comfort letter” delivered on the date hereof, except that (i) it shall cover
the financial and accounting information in the Offering Memorandum and any
amendment or supplement thereto and (ii) procedures shall be brought down to a
date no more than 5 days prior to the Closing Date, and otherwise in form and
substance satisfactory to the Initial Purchaser and counsel to the Initial
Purchaser.
          (j) Each of the Issuers and the Trustee shall have executed and
delivered the Indenture and the Initial Purchaser shall have received copies,
conformed as executed, thereof.
          (k) Each of the Issuers shall have executed and delivered into the
Registration Rights Agreement and the Initial Purchaser shall have received
counterparts, conformed as executed, thereof.
          (l) All government authorizations required in connection with the
issue and sale of the Notes as contemplated under this Agreement and the
performance of the Issuers’ obligations hereunder and under the Indenture and
the Notes shall be in full force and effect.
          (m) The Initial Purchaser shall have been furnished with wiring
instructions for the application of the proceeds of the Original Notes in
accordance with this Agreement and such other information as it may reasonably
request.
          (n) Vinson & Elkins L.L.P., counsel to the Initial Purchaser, shall
have been furnished with such documents as they may reasonably request to enable
them to review or pass upon the matters referred to in this Section 8 and in
order to evidence the accuracy, completeness or satisfaction in all material
respects of any of the representations, warranties or conditions contained in
this Agreement.
          (o) The Original Notes shall be eligible for trading in PORTAL upon
issuance. All agreements set forth in the representation letter of the Issuers
to DTC relating to the approval of the Notes by DTC for “book-entry” transfer
shall have been complied with.
     The documents required to be delivered by this Section 8 will be delivered
at the office specified in Section 3 hereof on the Closing Date.
     9. Initial Purchaser’s Information. The Issuers and the Initial Purchaser
severally acknowledge that the statements with respect to the delivery of the
Original Notes to the Initial Purchasers set forth in (i) the last paragraph of
the cover page and (ii) in the first sentence of the fourth paragraph, the first
sentence of the sixth paragraph and in the seventh paragraph under the caption
“Plan of distribution” in the Preliminary Offering Memorandum and the Offering
Memorandum constitute the only information furnished in writing by the Initial
Purchaser expressly for use in the Pricing Disclosure Package or the Offering
Memorandum.
     10. Survival of Representations and Agreements. All representations and
warranties, covenants and agreements contained in this Agreement, including the
agreements contained in

24



--------------------------------------------------------------------------------



 



Sections 4(f) and 11(d), the indemnity agreements contained in Section 6 and the
contribution agreements contained in Section 7 shall remain operative and in
full force and effect regardless of any investigation made by or on behalf of
the Initial Purchaser or any controlling person thereof or by or on behalf of
the Issuers or any controlling person thereof, and shall survive delivery of and
payment for the Original Notes to and by the Initial Purchaser. The agreements
contained in Sections 4(f), 6, 7, 9 and 11(d) shall survive the termination of
this Agreement, including pursuant to Section 11.
     11. Effective Date of Agreement; Termination.
          (a) This Agreement shall become effective upon execution and delivery
of a counterpart hereof by each of the parties hereto.
          (b) The Initial Purchaser shall have the right to terminate this
Agreement at any time prior to the Closing Date by notice to the Company from
the Initial Purchaser, without liability (other than with respect to Sections 6
and 7) on the Initial Purchaser’s part to the Issuers if, on or prior to such
date, (x) there has been any material adverse change or any development
involving a prospective material adverse change in the business, properties,
management, financial condition or results of operation of the Company and the
Subsidiaries taken as a whole, which would, in the Initial Purchaser’s judgment,
make it impracticable or inadvisable to proceed with the offering or delivery of
the Notes on the terms and in the manner contemplated in the Pricing Disclosure
Package, or (y) since the time of execution of this Agreement, there shall have
occurred: (i) a suspension or material limitation in trading in securities
generally on the New York Stock Exchange, the American Stock Exchange or the
NASDAQ; (ii) a suspension or material limitation in trading in the Company’s
securities on NASDAQ; (iii) a general moratorium on commercial banking
activities declared by either federal or New York State authorities or a
material disruption in commercial banking or securities settlement or clearance
services in the United States; (iv) an outbreak or escalation of hostilities or
acts of terrorism involving the United States or a declaration by the United
States of a national emergency or war; or (v) any other calamity or crisis or
any change in financial, political or economic conditions in the United States
or elsewhere, if the effect of any such event specified in clause (iv) or (v) in
the Initial Purchaser’s judgment makes it impracticable or inadvisable to
proceed with the offering or delivery of the Notes on the terms and in the
manner contemplated in the Pricing Disclosure Package or (z) there shall have
occurred any downgrading, or any notice or announcement shall have been given or
made of (i) any intended or potential downgrading or (ii) any watch, review or
possible change that does not indicate an affirmation or improvement, in the
rating accorded any securities of or guaranteed by the Company or any Subsidiary
by any “nationally recognized statistical rating organization,” as that term is
defined in Rule 436(g)(2) under the Act.
          (c) Any notice of termination pursuant to this Section 11 shall be
given at the address specified in Section 12 below by telephone, telex,
telephonic facsimile or telegraph, confirmed in writing by letter.
          (d) If the sale of the Notes provided for in this Agreement is not
consummated because of any refusal, inability or failure on the part of the
Issuers to satisfy any condition to the obligations of the Initial Purchaser set
forth in this Agreement to be satisfied on its part or

25



--------------------------------------------------------------------------------



 




because of any refusal, inability or failure on the part of the Issuers to
perform any agreement in this Agreement or comply with any provision of this
Agreement, the Issuers will reimburse the Initial Purchaser for one-half of its
reasonable out-of-pocket expenses, including, without limitation, the fees and
expenses of the Initial Purchaser’s counsel incurred in connection with this
Agreement.
     12. Notice. All communications with respect to or under this Agreement,
except as may be otherwise specifically provided in this Agreement, shall be in
writing and, if sent to the Initial Purchaser, shall be mailed, delivered, or,
telegraphed or telecopied and confirmed in writing to c/o UBS Securities LLC,
677 Washington Blvd., Stamford, CT 06901 (fax number: (203) 719-1075),
Attention: High Yield Syndicate Department, with a copy for information purposes
only to UBS Securities LLC, 677 Washington Blvd., Stamford, CT 06901 (fax
number: (203) 719-0680), Attention: Legal and Compliance Department and, if sent
to the Issuers, shall be mailed, delivered or telegraphed or telecopied and
confirmed in writing to Petroleum Helicopters, Inc., Post Office Box 90808,
Municipal Airport, Lafayette, LA 70509-0808 (telephone: (337) 235-2452, fax:
(337) 206-9576), Attention: Chief Financial Officer, with a copy for information
purposes only to Akin Gump Strauss Hauer & Feld LLP, 1111 Louisiana Street,
Houston, Texas 77002 (fax number: (713) 236-0822), Attention: Jennifer De la
Rosa.
     All such notices and communications shall be deemed to have been duly
given: when delivered by hand, if personally delivered; five business days after
being deposited in the mail, postage prepaid, if mailed; when receipt
acknowledged by telecopier machine, if telecopied; and one business day after
being timely delivered to a next-day air courier.
     13. Parties. This Agreement shall inure solely to the benefit of, and shall
be binding upon, the Initial Purchaser, the Issuers and the controlling persons
and agents referred to in Sections 6 and 7, and their respective successors and
assigns, and no other person shall have or be construed to have any legal or
equitable right, remedy or claim under or in respect of or by virtue of this
Agreement or any provision herein contained. The term “successors and assigns”
shall not include a purchaser, in its capacity as such, of Notes from the
Initial Purchaser.
     14. Governing Law; Construction. This Agreement and any claim, counterclaim
or dispute of any kind or nature whatsoever arising out of or in any way
relating to this Agreement (“Claim”), directly or indirectly, shall be governed
by, and construed in accordance with, the laws of the State of New York. The
Section headings in this Agreement have been inserted as a matter of convenience
of reference and are not a part of this Agreement.
     15. Submission to Jurisdiction. Except as set forth below, no Claim may be
commenced, prosecuted or continued in any court other than the courts of the
State of New York located in the City and County of New York or in the United
States District Court for the Southern District of New York, which courts shall
have jurisdiction over the adjudication of such matters, and the Issuers consent
to the jurisdiction of such courts and personal service with respect thereto.
The Issuers hereby consent to personal jurisdiction, service and venue in any
court in which any Claim arising out of or in any way relating to this Agreement
is brought by any third party against the Initial Purchaser or any indemnified
party. Each of the Initial Purchaser and the Issuers (on its behalf and, to the
extent permitted by applicable law, on behalf of its stockholders and
affiliates) waives all right to trial by jury in any action, proceeding or

26



--------------------------------------------------------------------------------



 



counterclaim (whether based upon contract, tort or otherwise) in any way arising
out of or relating to this Agreement. The Issuers agree that a final judgment in
any such action, proceeding or counterclaim brought in any such court shall be
conclusive and binding upon the Issuers and may be enforced in any other courts
to the jurisdiction of which the Issuers are or may be subject, by suit upon
such judgment.
     16. Captions. The captions included in this Agreement are included solely
for convenience of reference and are not to be considered a part of this
Agreement.
     17. Counterparts. This Agreement may be executed in various counterparts
that together shall constitute one and the same instrument.
     18. No Fiduciary Relationship. The Issuers hereby acknowledge that the
Initial Purchaser is acting solely as initial purchaser in connection with the
purchase and sale of the Original Notes. The Issuers further acknowledge that
the Initial Purchaser is acting pursuant to a contractual relationship created
solely by this Agreement entered into on an arm’s length basis and in no event
do the parties intend that the Initial Purchaser act or be responsible as a
fiduciary to the Issuers, their management, stockholders, creditors or any other
person in connection with any activity that the Initial Purchaser may undertake
or has undertaken in furtherance of the purchase and sale of the Original Notes,
either before or after the date hereof. The Initial Purchaser hereby expressly
disclaims any fiduciary or similar obligations to the Issuers, either in
connection with the transactions contemplated by this Agreement, and the Issuers
hereby confirm their understanding and agreement to that effect. The Issuers and
the Initial Purchaser agree that they are each responsible for making their own
independent judgments with respect to any such transactions, and that any
opinions or views expressed by the Initial Purchaser to the Issuers regarding
such transactions, including but not limited to any opinions or views with
respect to the price or market for the Original Notes, do not constitute advice
or recommendations to the Issuers. The Issuers hereby waive and release, to the
fullest extent permitted by law, any claims that such Issuers may have against
the Initial Purchaser with respect to any breach or alleged breach of any
fiduciary or similar duty to the Issuers in connection with the transactions
contemplated by this Agreement.

27



--------------------------------------------------------------------------------



 



     If the foregoing agreement correctly sets forth the understanding among the
Issuers and the Initial Purchaser, please so indicate in the space provided
below for the purpose, whereupon this letter and your acceptance shall
constitute a binding agreement among the Issuers and the Initial Purchaser.

                      PHI, INC.    
 
               
 
  By:    /s/   Michael  J.  McCann              
 
      Name:   Michael J. McCann    
 
      Title:   Chief Financial Officer,    
 
          Treasurer and Secretary    

     
 
  INTERNATIONAL HELICOPTER TRANSPORT, INC.
 
  PHI TECH SERVICES, INC.
 
  AIR EVAC SERVICES, INC.
 
  PHI AIR MEDICAL, INC.
 
  PETROLEUM HELICOPTERS INTERNATIONAL, INC.
 
  HELICOPTER MANAGEMENT, L.L.C.
 
  HELICOPTER LEASING, L.L.C.
 
  HELEX, L.L.C.
 
  SKY LEASING, L.L.C.

                 
 
  By:    /s/   Michael  J.  McCann              
 
      Name:   Michael J. McCann    
 
      Title:   Vice President    

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



CONFIRMED AND ACCEPTED
as of the date first above written:
UBS SECURITIES LLC

             
By:
   /s/   Sam  Pitts          
 
  Name:   Sam Pitts    
 
  Title:   Executive Director    
 
           
By:
   /s/   Kenneth  Owen          
 
  Name:   Kenneth Owen    
 
  Title:   Associate Director    

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



SCHEDULE I

          GUARANTORS
 
  International Helicopter Transport, Inc.
 
  PHI Tech Services, Inc.
 
  Air Evac Services, Inc.
 
  PHI Air, Medical, Inc.
 
  Petroleum Helicopters International, Inc.
 
  Helicopter Management, L.L.C.
 
  Helicopter Leasing, L.L.C.
 
  HELEX, L.L.C.
 
  Sky Leasing, L.L.C.

[Schedule I]

 



--------------------------------------------------------------------------------



 



SCHEDULE II

                              %             of Voting Company   Place of
Organization   Stock Owned
International Helicopter Transport, Inc.
  Louisiana     100 %
PHI Tech Services, Inc.
  Louisiana     100 %
Air Evac Services, Inc.
  Louisiana     100 %
PHI Air Medical Services, Inc.
  Louisiana     100 %
Petroleum Helicopters International, Inc.
  Louisiana     100 %
Helicopter Management, L.L.C
  Louisiana     100 %
Helicopter Leasing, L.L.C
  Louisiana     100 %
HELEX, L.L.C
  Florida     100 %
Sky Leasing L.L.C
  Montana     100 %
PHI Angola
  Angola     100 %
Petroleum Helicopters Angola, LDA
  Angola     49 %
PHI International, Ltd.
  Cayman Islands     100 %
Energy Risk Ltd.
  Bermuda     100 %

[Schedule II]

 